Citation Nr: 0608387	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-16 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis left knee, to include as secondary to service-
connected scar, left popliteal area.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
August 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of March 2000 and October 2003 rating 
decisions. 

In the March 2000 rating decision, the RO denied service 
connection for degenerative arthritis, left knee as secondary 
to a service-connected scar, left popliteal area.  In April 
2000, the veteran's notice of disagreement (NOD) was received 
by the RO.  

In the October 2003 rating decision, the RO granted a 10 
percent rating for the veteran's low back disability and 
recharacterized it as degenerative disc disease, L5-S1.  In 
January 2004, the veteran submitted his NOD, and the RO 
issued a statement of the case (SOC) in February 2004.  

In April 2004, the RO issued an SOC with respect to the claim 
for service connection for degenerative arthritis, left knee.

The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) as to the issue of 
service connection for degenerative arthritis, left knee and 
an increased rating for DDD of the lumbar spine, currently 
evaluated as 10 percent disabling in May 2004.  In addition, 
the veteran requested a hearing before the Board.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in August 2004.  Following the hearing, the veteran 
submitted a statement in which he withdrew his request for a 
Travel Board hearing.  

In March 2006, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).

The Board notes that since the veteran filed a written NOD 
within one year of the RO's March 2000 denial of service 
connection for degenerative changes, left knee, and the RO 
failed to issue a SOC until April 2004, upon which the 
veteran filed a timely substantive appeal, that claim 
remained pending and new and material evidence is not needed 
to reopen that particular claim.

The Board's decision on the claim for service connection for 
degenerative arthritis left knee, to include as secondary to 
service-connected scar, left popliteal area, is set forth 
below.  The claim for a rating in excess of 10 percent for 
DDD of the lumbar spine is addressed in the remand following 
the order.  This matter is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that in 
January 2006, the veteran submitted a request for service 
connection for a right knee condition, secondary to service-
connected left knee and a claim for restoration of his 50 
percent rating from a September 1945 rating decision.  As the 
RO has not yet adjudicated these issues, they are not 
properly before the Board; hence, these matters are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Degenerative arthritis, left knee was first manifested 
many years post service, and the weight of the competent 
medical evidence establishes that there is no nexus between 
the current disability and the veteran's active military 
service or the veteran's service-connected scar, left 
popliteal area.


CONCLUSION OF LAW

The criteria for service connection for a degenerative 
arthritis, left knee, to include as secondary to service-
connected scar, left popliteal area, are not met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for service connection for degenerative 
arthritis, left knee has been accomplished.

Through the September 1999 notice letter, the March 2000 
rating decision, the August 2003 notice letter, April 2004 
SOC, September and December 2004 SSOCs,  the veteran and his 
representative were notified of the legal criteria governing 
the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the August 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The appellant was also requested to 
identify and provide the necessary releases for any medical 
providers from which he wished the RO obtain and considered 
evidence.  Additionally, the appellant was invited to submit 
evidence in his possession that supported his claim.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims). As noted above, the Board finds that the four 
content on notice requirements have been met in this case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the March 2000 rating action on appeal, and well after a 
substantially complete application was received.  However, in 
this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, several months after the March 
2000 rating decision.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the veteran's claim was fully developed 
at the time of the most recent adjudication.  As indicated 
above, the rating action, RO letters, SOC, and the SSOCs have 
repeatedly explained to the appellant what was needed to 
substantiate his claims.  As a result of RO development 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant.  The RO, on its own 
initiative has made reasonable and appropriate efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, to include obtaining military, VA, 
and private medical and examination records.   In addition, 
in connection with the claim, the RO arranged for the veteran 
to undergo VA examinations, the reports of which are of 
record.  The veteran and his representative have been given 
the opportunity to submit evidence to support his claim, 
which they have done.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate any existing, pertinent evidence, in 
addition to that noted above, that needs to be obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20.1102 (2004).

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, given that the claim of service connection is 
being denied as further discussed below, no disability rating 
or effective date will be assigned.  Thus, there is no 
possible prejudice to the claimant due to any notice 
deficiencies related to these down-stream issues.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error). 

II.  Background

The veteran's service medical records reflect that in 
November 1944 the veteran fell against a rusty pipe and 
lacerated his left knee popliteal space which was followed by 
persistent cellulitis, ulcerations and keloid formations.  He 
underwent a skin graft in December 1944.  An April 1945 
record reflects that the veteran complained of aches and 
pains in the region of his left knee on prolonged standing.  
Evaluation of the veteran's bones, joints and muscular system 
revealed no abnormality.  A May 1945 record reflects that the 
veteran had a wound on the posterior aspect of his left knee.  
His knee motion was within normal limits.  Flexion of the 
knee caused pain and tenderness in the region of the scar in 
the popliteal area.  The scar was noted to be causing 
limitation of motion in the left knee.  A July 1945 record 
indicated that the veteran had no orthopedic condition.  In 
August 1945, a medical board found the veteran unfit for 
military service due to psychoneurosis and was discharged due 
to disability.

An April 1953 VA outpatient record reflects that the veteran 
had a 7 inch scar in the left popliteal area.  He had full 
range of motion of the left knee.  Some herniation of the 
left popliteal area was noted.  Knee stability was 
satisfactory.

On VA examination in November 1958, the examiner reported 
that the veteran had normal flexion and extension of the left 
knee.

A November 1994 private medical record reflects that the 
veteran reported spraining his left knee two weeks earlier 
and he complained of pain in the medial aspect of the knee 
joint.  On physical examination he had full range of motion, 
tender medial joint lint, no instability and no effusion.  
The record noted that x-rays showed no evidence of fracture 
or dislocation.  

A December 1994 United Community Hospital record reflects 
that the veteran underwent surgery for left knee medial and 
lateral meniscus tear.

An April 1995 private medical record reflects that the 
veteran had left knee pain status post arthroscopic surgery 
and that he was informed that he had some degenerative 
changes that would probably require a total knee replacement.  

A November 1999 fee based VA examination reflects that the 
claims file was reviewed.  The veteran complained of diffuse 
pain about both knees.  The impression was history of 
laceration of the left popliteal space in 1944 requiring 
surgical management.  No documentation of knee joint 
involvement.  Healed.  Bilateral knee degenerative joint 
disease consistent with aging.  The examiner opined that 
there was no way to relate the development of degenerative 
change in both knees to a laceration behind the left knee 
occurring fifty-five years ago.  Rather, the arthritic 
changes that the veteran exhibits are part of the aging 
process.  The examiner furthered that the veteran has 
significant degenerative changes about both of this knees as 
is frequently seen in his age group.  There is no information 
which would link this degenerative change to the veteran's 
time on active duty in the 1940s.  He may eventually require 
total knee arthroplasty which the examiner stated he did not 
believe would be the result of any service-connected injury, 
but rather will be the result of the aging process.  The 
examiner stated that his opinions were stated with a 
reasonable degree of medical certainty based on his training 
and experience as a board certified orthopedic surgeon.   

On VA examination in September 2003, the examiner noted that 
the veteran's claims file was reviewed thoroughly prior to 
examination and interview of the veteran.  The examiner noted 
that the veteran had a history of bilateral knee degenerative 
joint disease.  The veteran complained of left knee pain on a 
daily basis.  The examiner noted that the veteran did not 
have any specific pain on examination even in the left 
popliteal space where he had a past traumatic event and 
surgery.  The diagnoses included degenerative joint disease, 
left knee, moderately advanced and post surgical scar left 
popliteal space.  The examiner stated there was no evidence 
that the veteran's degenerative joint disease was related to 
the popliteal scar in the records.  The examiner opined that 
the veteran degenerative joint disease and its progression 
certainly appears to be wear, tear and age related and not at 
all related to a laceration in the popliteal area.  

During the August 2004 RO hearing, the veteran asserted that 
due to the original injury in service, his whole left knee to 
include his knee joint is now affected by the laceration that 
he had to the back of his knee.  

In a November 2004 letter, R. W. Piston, M.D., noted that the 
veteran had been under his care for numerous orthopaedic 
problems.  Dr. Piston stated that the veteran reported very 
clearly that he sustained a left knee injury during his time 
in the military, and this injury occurred during a time when 
MRI scans were not available, and it is unclear whether the 
injury resulted in meniscus tearing of the knee.  However, 
since his scar, the veteran reported having ongoing problems 
with the knee that have progressed.  Dr. Piston opined that 
it was likely that this injury to the left knee resulted in 
meniscus tearing which has gone on to progress to severe 
degenerative arthritis in the veteran's knee.  He furthered 
that these statements were made in a reasonable degree of 
medical certainty.  

III. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed, for certain chronic 
diseases, such as  arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. 3.307, 3.309 (2005).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service- 
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the preponderance of the 
evidence does not support the grant of service connection for 
degenerative arthritis, left knee on either a direct or 
secondary basis.

Initially, the Board notes that the evidence of record 
establishes that the veteran has degenerative arthritis, left 
knee.  However, as noted above, this is not the only 
requirement for an award of service connection; there also 
must be medical evidence of a nexus between the current 
disability and service.  

Although the service medical records reflect that the veteran 
suffered a laceration to the back of his left knee requiring 
a skin graft, the service medical records are negative for 
any additional injury to the left knee.  In fact, the records 
specifically note that the veteran had no orthopedic or 
muscular abnormality.   Moreover, the first objective 
evidence of a left knee problem was in November 1994 private 
medical record noting that the veteran sprained his left 
knee.  The first documented signs of degenerative changes are 
reflected in an April 1995 private medical record, which 
noted that the veteran was status post arthroscopic surgery.  
As the medical evidence does not establish that arthritis 
became manifest to a degree of 10 percent or more during the 
first post-service year, service connection, on a presumptive 
basis, is not warranted.  

After reviewing all the VA and private medical opinions 
pertaining to the etiology of the veteran's post-service 
degenerative changes of the left knee, the Board finds that 
the preponderance of the competent medical evidence does not 
establishes that there is a medical nexus between 
degenerative changes, left knee and any in-service injury or 
the veteran's service-connected scar, left popliteal area.
 
It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this regard, the Board has 
considered Dr. Piston's November 2004 letter in which he 
indicated that it was unclear whether the knee injury 
resulted in meniscus tearing of the knee, but based on the 
veteran's report of ongoing problems with the knee, it was 
likely that the in-service knee injury resulted in meniscus 
tearing which has progressed to severe degenerative 
arthritis.  However, Dr. Piston's belief that the in-service 
knee injury likely resulted in meniscus tearing is not 
supported by the objective evidence of record.  In addition 
to the fact that this opinion clearly is based solely upon 
the veteran's self-reported history of an in-service knee 
injury, the opinion is also speculative at best.  The Board 
notes that, as a medical opinion can be no better than the 
facts alleged by the veteran, an opinion based on an 
inaccurate (or, as here, unsubstantiated) factual premise has 
no probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Furthermore, there is no 
indication in Dr. Piston's letter that he ever reviewed the 
veteran's actual service medical records, claims file, or VA 
medical reports and comments pertaining to the etiology of 
the veteran's current degenerative changes of the left knee 
in arriving at his conclusions.

By contrast, in definitive statements, the November 1999 and 
September 2003 VA examiners ruled out a medical relationship 
between the veteran's current degenerative changes of the 
left knee and his military service, to include his service-
connected left popliteal scar, both examiners specifically 
cited to the veteran's documented medical history, and, as 
such providing, a rationale for their opinions.  Both VA 
examiners found that the veteran's degenerative changes were 
due to wear, tear and age.  The Board finds that the November 
1999 and September 2003 VA medical opinions, clearly based 
both upon examination of the veteran and consideration of the 
veteran's documented medical history pertaining to his left 
knee, are the more probative opinions on the question of 
medical nexus.  Id. See also Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  Furthermore, other 
than Dr. Piston's speculative opinion, there is no other 
evidence of record that contradicts either of the VA 
examiners' opinions.  Hence, the Board finds that the 
preponderance of the competent evidence weighs against the 
claim.

In addition to the medical evidence noted above, the Board 
has considered the veteran's assertions in connection with 
the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative opinion on a 
medical matter-such as whether there is a medical 
relationship between current degenerative changes in the left 
knee and an in-service knee injury or service-connected scar, 
left popliteal area.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).

Under these circumstances, the Board finds that the claim for 
service connection for degenerative arthritis, left knee on 
either a direct or secondary basis, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for degenerative changes, left knee, to 
include as secondary to service-connected scar, left 
popliteal area is denied.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for a rating in excess of 10 percent for DDD of the 
lumbar spine is warranted, even though such action will, 
regrettably, further delay an appellate decision on the claim 
on appeal.

The veteran contends that his service-connected low back 
disability is more severe than the current rating indicates.  
He most recently underwent a VA examination in connection 
with the claim on appeal in September 2003. 

The veteran's low back disability was historically rated 0 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5292 (as in effect prior to September 26, 2003) and is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5242 (as in effect after 
September 26, 2003).  The Board notes that, effective 
September 26, 2003, VA revised the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243). When the legal 
authority governing entitlement to any benefit sought on 
appeal is revised during the pendency of the appeal, the 
general rule is that the revised version applies as of the 
effective date of the change.  See Wanner v, Principi, 17 
Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 
(2003).  In this case, while the veteran and his 
representative have received notice of the new rating 
criteria via the February 2004 SOC, the veteran has not 
undergone VA examination in light of the new criteria.  As 
adjudication of the claim must involve consideration of both 
the former and revised criteria of the applicable diagnostic 
code(s) under 38 C.F.R. § 4.71a, with due consideration given 
to the effective date of the change in criteria, the RO 
should arrange for the veteran to undergo another examination 
to obtain findings responsive to the revised criteria.

The Board also points out that the veteran has been diagnosed 
with additional back problems to include spina bifida and 
spondylolisthesis, both have previously been determined to be 
nonservice connected disabilities.  However, the medical 
evidence currently of record does not include any opinion as 
to whether it is possible to distinguish the actual symptoms 
affecting, and extent of impairment of, the low back from any 
nonservice-connected problems affecting the back. The 
examining physician should provide such an opinion. The Board 
emphasizes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected DDD of the lumbar spine.  See Mittleider v. 
West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2004).

Hence, the Board finds that further VA examination is needed 
to fully and fairly evaluate the claim on appeal.  See 38 
U.S.C. § 5103A.  The veteran is hereby notified that failure 
to report to any such scheduled examination, without good 
cause, shall result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO must obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from VA Pittsburgh 
Healthcare System (HCS), from January 2002 to August 2003 and 
the Butler VA Medical Center (VAMC), from June 1999 to 
January 2004.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the VA Pittsburgh 
HCS since August 2003, and from the Butler VAMC since January 
2004, following the procedures prescribed in 38 C.F.R. § 
3.159 (2004) as regards requesting records from Federal 
facilities.

As noted above, in Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, the Court held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  As these questions are involved 
in the present appeal, proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), must be provided that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.   

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's service-
connected low back disability, from the 
VA Pittsburgh HCS since August 2003 to 
the present, and from the Butler VAMC 
since January 2004 to the present.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims files, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his low 
back, by a physician, at an appropriate 
VA medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should reflect discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies, including X-rays, should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should identify all 
disabilities related to the veteran's 
service connected low back disability.  
The examiner should conduct range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes).  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's lumbosacral strain.  If pain on 
motion is observed, he should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis. 

The physician should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has  
been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.   
See Stegall v. West, 11 Vet. App. 268  
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim of 
entitlement to an increased rating in 
excess of 10 percent for DDD of the 
lumbar spine, consideration of all 
pertinent evidence and legal authority to 
include all applicable diagnostic codes.  
In adjudicating the claim on appeal, the 
RO  should document its specific 
consideration of the former and revised 
applicable criteria for rating diseases 
and injuries of the spine, as 
appropriate.  If the veteran fails to 
report for the scheduled orthopedic 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate. 

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all current 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate  
consideration. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


